DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-22 are currently pending in the application.
Claims 11, 15 are canceled. 
Claims 1-10, 12-14, 16-22 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 01/08/2021 has been entered. Claims 1-22 remain pending in the application.	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for limiting translation of the pole” in claims 13, 15 is interpreted as “the handle stop” as in para0011, 0024.
Since there is no clear sufficient structure in the specification, the limitation “friction means” in claims 16-18 is broadly being interpreted as “the pole should be configured to cooperate with tube to introduce sufficient friction or mechanical interference between the pole and tube to maintain a position of the pole within the tube when the tube is stationed substantially vertically and the pole is under force of gravity only.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 5-9, 13-14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa (previously cited) in view of Kirschbaum (US20140245657A1-previously cited). 
	Regarding claim 1:
 Costa teaches:

    PNG
    media_image1.png
    754
    202
    media_image1.png
    Greyscale

An arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1, Reference 2)
a pole extending through the tube: (Figure 1, Reference 1) 
a handle stop attached to a proximal end of the pole (Figure 1,  Reference B)
and configured to limit distal extension of the pole through the tube; (see how the handle stop B is configured to limit distal extension of the pole through the tube in the direction of the arrow under reference 1)
a receptacle attached to a distal end of the tube; (Figure 1, Reference 3)
 and a disk moveable within the receptacle (Figure 1, Reference 4)
and attached to a distal end of the pole, (see how the disk 4 is attached to a distal end of the pole at C)
the disk configured to limit proximal retraction of the pole through the tube. (see how the disk is configured to limit proximal retraction of the pole through the tube by hitting the upper surface of the receptacle 3)

    PNG
    media_image2.png
    304
    388
    media_image2.png
    Greyscale

configured so that when the handle stop limits extension of the pole through the tube in a distal direction, the pole places the disk at or beyond a distal end of the receptacle. (Figures 1-3, see how the reference shows that when handle stop B limits extension of the pole 1 through the tube 2 in a distal direction, the pole 1 places the disk 4 at a distal end of the receptacle E) 
Costa doesn’t teach:
and a disk configured as a flat circular plate
Kirschbaum teaches:
An arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1-4, Reference 4)
a pole extending through the tube: (Figure 1-4, Reference 2) 
a handle stop attached to a proximal end of the pole (Figure 1-4,  Reference 16)
and configured to limit distal extension of the pole through the tube (para0020)
and a disk configured as a flat circular plate attached to a distal end of the pole (Figures 1-4, Reference 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the trap arthropod trap comprising the disk of Costa with the disk of Kirschbaum to provide for an substantially flat surface to squash an insect on the wall for obtaining an easily deployable insect killing device that is not only reliable, but reusable and inexpensive (para0011,0030-Kirschbaum). 
Regarding claim 5:
 Costa combined with Kirschbaum teaches all the limitations of claim 1, Costa further teaches:

    PNG
    media_image3.png
    173
    262
    media_image3.png
    Greyscale

wherein the handle stop has a width greater than an inner diameter of the tube. (see how the handle stop has a width greater 3 than an inner diameter of the tube 1)
Regarding claim 6:
Costa combined with Kirschbaum teaches all the limitations of claim 1, Costa further teaches:
wherein the receptacle is transparent. (page 1, lines 24-25)
Regarding claim 7:
 Costa combined with Kirschbaum teaches all the limitations of claim 1, Costa further teaches:

    PNG
    media_image4.png
    420
    535
    media_image4.png
    Greyscale

wherein the receptacle has a proximal opening having a first inner diameter, (Figure 3, Reference D)
and a distal opening having a second inner diameter, (Figure 3, Reference E)
 wherein the first inner diameter is less than a diameter of the disk, and wherein the second inner diameter is greater than the diameter of the disk. (see how  the first inner diameter D is less than the a diameter of the disk 4, and the second inner diameter E is greater than the diameter of the disk 4)
Regarding claim 8:
Costa combined with Kirschbaum teaches all the limitations of claim 7, however Costa doesn’t explicitly teach:
wherein the second inner diameter is at least 3 cm greater than the diameter of the disk. 
However, it would have been an obvious matter of design choice to make the second inner diameter of the receptacle at least 3 cm greater than the diameter of the disk, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 
Regarding claim 9:
Costa combined with Kirschbaum teaches all the limitations of claim 1, Costa further teaches:
further comprising a connector configured to seal the distal end of the tube to a proximal end of the receptacle. (Figure 1, Reference A)
Regarding claim 12:
 Costa combined with Kirschbaum teaches all the limitations of claim 1, Costa further teaches:
configured so that when the disk limits retraction of the pole through the tube in a proximal direction, a perimeter of the disk seals to an interior wall of the receptacle. (Figures 1-3, when the disk 4 limits retraction of the pole 1 through the tube 2, in a proximal direction D, a perimeter of the disk 4 seals to an interior of the receptacle 3 as shown by Figures 1, 3)
Regarding claim 13:
 Costa teaches:


    PNG
    media_image1.png
    754
    202
    media_image1.png
    Greyscale

A poleborne thrustable arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1, Reference 2)
a pole translatable through the tube; (Figure 1, Reference 1)
means for limiting translation of the pole through the tube in proximal and distal directions; (Figure 1,  Reference B, see how the pole translated in directions arrow under Reference 1)
a receptacle attached to a distal end of the tube; (Figure 1, Reference 3)
and a disk attached to a distal end of the pole; (Figure 1, Reference 4)
wherein translation of the pole placing the disk at a distal end of the receptacle opens an arthropod pathway into the receptacle. (Figure 1, Reference 5)

    PNG
    media_image2.png
    304
    388
    media_image2.png
    Greyscale

wherein the means for limiting translation of the pole in a distal direction allows thrusting of the disk to a position at or beyond a distal end of the receptacle.  (Figures 1-3, see how the reference shows that the means for limiting translation of the pole in a distal direction B allows thrusting of the disk 4 to a position at a distal end of the receptacle E)
Costa doesn’t teach:
a disk configured as a flat circular plate
Kirschbaum teaches:
An arthropod trap, comprising: (Figures and Abstract)
a tube; (Figure 1-4, Reference 4)
a pole extending through the tube: (Figure 1-4, Reference 2) 
a handle stop attached to a proximal end of the pole (Figure 1-4,  Reference 16)
and configured to limit distal extension of the pole through the tube (para0020)
and a disk configured as a flat circular plate attached to a distal end of the pole (Figures 1-4, Reference 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the trap arthropod trap comprising the disk of Costa with the disk of Kirschbaum to provide for an substantially flat surface to squash an insect on the wall for obtaining an easily deployable insect killing device that is not only reliable, but reusable and inexpensive (para0011,0030-Kirschbaum). 
Regarding claim 14:
 Costa combined with Kirschbaum teaches all the limitations of claim 13, Costa further teaches:

    PNG
    media_image4.png
    420
    535
    media_image4.png
    Greyscale


Regarding claim 20:
 Costa combined with Kirschbaum teaches all the limitations of claim 13, Costa further teaches:
wherein the receptacle is transparent. (page 1, lines 24-25)
Regarding claim 21:
 Costa combined with Kirschbaum teaches all the limitations of claim 1, Costa doesn’t’ teach but Kirschbaum further teaches:
wherein the disk is formed from a flexible material to ensure a good seal between the disk and the wall surface (Figures 1-4, Reference 6, para0026, “flexible impact element 6”)
Therefore, the combination of Costa and Kirschbaum teaches:
wherein the disk is formed from a flexible material (of Kirschbaum) to ensure a good seal between the disk and the receptacle (of Costa) at the proximal retraction limit.
It would have been obvious to one of ordinary skill in the art to modify the disk of Costa such that it is a flat circular flexible disk as taught by Kirschbaum to increases the chances of successfully impacting an insect resting on said wall surface (para0026-Kirschbaum).
Regarding claim 22:
 Costa combined with Kirschbaum teaches all the limitations of claim 13, Costa doesn’t’ teach but Kirschbaum further teaches:
wherein the disk is formed from a flexible material to ensure a good seal between the disk and the wall surface (Figures 1-4, Reference 6, para0026, “flexible impact element 6”)
Therefore, the combination of Costa and Kirschbaum teaches:
wherein the disk is formed from a flexible material (of Kirschbaum) to ensure a good seal between the disk and the receptacle (of Costa) at the proximal retraction limit.
It would have been obvious to one of ordinary skill in the art to modify the disk of Costa such that it is a flat circular flexible disk as taught by Kirschbaum to increases the chances of successfully impacting an insect resting on said wall surface (para0026-Kirschbaum).
Claims 2-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, in view of Kirschbaum, in view of Young (US20080040967A1).
Regarding claim 2:
Costa combined with Kirschbaum teaches all the limitations of claim 1, however Costa combined with Kirschbaum doesn’t teach:
wherein the tube comprises a flexible material forming an arc from the distal end of the tube to a proximal end of the tube.
Young teaches:

    PNG
    media_image5.png
    423
    583
    media_image5.png
    Greyscale

	
An arthropod trap, (Figures and Abstract)
A tube (Figure 11, Reference 112)
A pole extending through the tube (Figure 11, Reference 142)
A receptacle (Figure 11, Reference 114)
A disk movable within the receptacle (Figure 14, Reference 140)
Wherein the tube comprises a flexible material (para0021)
Forming an arc from the distal end of the tube to a proximal end of the tube (Figures 11-12. See how the tube 112 forms an arc from the distal end of the tube to a proximal end of the tube)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa combined with Kirschbaum such that the tube is formed of a flexible material and forms an arc from a distal end to a proximal end as taught by Young to provide the user with the ability and comfort to carry and use the trap on ceilings and carpets. 
Regarding claim 3:

wherein the arc has a height-to-width ratio between about 0.02 and 0.03. 
However, claim 3 is rejected because the dimensions of the height-to-width ratio of the arc are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the arc to a specific height-to-width radio between 0.02 and 0.03 could provide benefits to the ease of use, carry, and transport of the trap, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 4:
 Costa combined with Kirschbaum and Young, teaches all the limitations of claim 2, Costa further teaches:

    PNG
    media_image6.png
    173
    690
    media_image6.png
    Greyscale

wherein the pole comprises a rigid cylinder having an outer diameter less than an inner diameter of the tube. (See how the pole 1 has a outer diameter less than an inner diameter of the tube 2)
Regarding claim 10:

wherein the disk is formed from a rigid material. (Figure 11, Reference 140, para0021)
It would have been obvious to one of ordinary skill in the art before the effective filing
date to modify the arthropod trap of Costa and Kirschbaum such that the disk is formed from a rigid material as taught by Young to prevent the disk from being heavy to transport.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Kirschbaum, and in view of Witte (DE4322460A1). 
Regarding claim 16:
Costa combined with Kirschbaum teaches all the limitations of claim 13, however Costa combined with Kirschbaum doesn’t teach:
further comprising friction means between the pole and the tube operative to maintain a position of the pole within the tube when the tube is stationed substantially vertically and the pole is under force of gravity only.
Witte teaches:

    PNG
    media_image7.png
    781
    296
    media_image7.png
    Greyscale

An arthropod trap, (Figures and Abstract)
A tube (Figure Draufsicht, Reference 5)
A pole extending through the tube (Figure Draufsicht, Reference 6)

    PNG
    media_image8.png
    422
    205
    media_image8.png
    Greyscale

further comprising friction means between the pole and the tube operative to maintain a position of the pole within the tube when the tube is stationed substantially vertically and the pole is under force of gravity only. (Figures Schnitt E-E, pages 6-7, lines 218-285)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa and Kirschbaum to comprise friction means between the pole and tube as taught by Witte to prevent the arthropod from being released mistakenly by the pole and the tube coming apart.
Regarding claim 17:
Costa combined with Kirschbaum and Witte teaches all the limitations of claim 16, Costa combined with Kirschbaum doesn’t teach:
wherein the pole comprises a rod 17having a multi-sided cross-section, wherein the tube has a circular cross-section, and wherein the friction means comprises interference between corners of the pole and an inner wall of the tube.
Witte teaches:

    PNG
    media_image8.png
    422
    205
    media_image8.png
    Greyscale

wherein the pole comprises a rod 17having a circular cross-section, (Figure Schnitt E-E, Reference 6)
wherein the tube has a circular cross-section, (Figure Schnitt E-E, Reference 5)
and wherein the friction means comprises interference between corners of the pole and an inner wall of the tube. (page 7, line 252)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa combined with Kirschbaum to comprise friction means between the pole and tube as taught by Witte to prevent the arthropod from being released mistakenly by the pole and the tube coming apart. 
However, Costa combined with Kirschbaum and Witte doesn’t teach:
wherein the pole comprises a rod 17having a multi-sided cross-section
However, it would have been an obvious substitution of functional equivalents to substitute a multi-sided cross-section for a circular cross-section as taught by Witte, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been an obvious modification because the multi-sided edges of the pole and the inner wall of the tube would nonetheless have interference between them to prevent the pole from prematurely slide up or down through the tube. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, in view of Kirschbaum ,in view of in view of Witte, and in view of Young. 
Regarding claim 18:
Costa combined with Kirschbaum and Witte teaches all the limitations of claim 16, Costa teaches:
wherein the pole is substantially straight (Figure 1, Reference 1)
Witte further teaches:
and wherein the friction means comprises interference between edges of the pole and an inner wall of the tube. (page 7, line 252)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa combined with Kirschbaum to comprise friction means between the pole and tube as taught by Witte to prevent the arthropod from being released mistakenly by the pole and the tube coming apart. 
Costa combined with Kirschbaum and Witte, doesn’t teach:
wherein the tube forms an arc from the distal end of the tube to a proximal end of the tube,
Young teaches:
An arthropod trap, (Figures and Abstract)
A tube (Figure 11, Reference 112)
A pole extending through the tube (Figure 11, Reference 142)
A receptacle (Figure 11, Reference 114)
A disk movable within the receptacle (Figure 14, Reference 140)
wherein the tube forms an arc from the distal end of the tube to a proximal end of the tube (Figures 11-12. See how the tube 112 forms an arc from the distal end of the tube to a proximal end of the tube)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod trap of Costa combined with Kirschbaum and Witte such that the tube forms an arc from a distal end to a proximal end as taught by Young to provide the user with the ability and comfort to carry and use the trap on ceilings and carpets. 
Regarding claim 19:
Costa combined with Kirschbaum, Witte, and Young teaches all the limitations of claim 18. Costa combined with Kirschbaum, Witte, and Young doesn’t teaches:
wherein the arc has a height-to-width ratio between about 0.02 and 0.03. 
However, claim 3 is rejected because the dimensions of the height-to-width ratio of the arc are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the arc to a specific height-to-width radio between 0.02 and 0.03 could provide benefits to the ease of use, carry, and transport of the trap, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered. 

	Applicant’s arguments, see pages 9-10, filed 01/08/2021, with respect to the rejections of claim 1 and 13 reciting “a disk configured as a flat circular plate” under U.S.C. 102 in view of Costa have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kirschbaum, see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643